Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-16-2005

Buda v. Stickman
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2655




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Buda v. Stickman" (2005). 2005 Decisions. Paper 540.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/540


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                 Case No: 04-2655

                                EDWARD A. BUDA

                                                  Petitioner

                                             v.

                        WILLIAM S. STICKMAN, III;
                  DISTRICT ATTORNEY OF WAYNE COUNT;
                  ATTORNEY GENERAL OF PENNSYLVANIA




                  On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           District Court No.: 03-CV-00878
                District Judge: The Honorable Christopher C. Conner


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               September 15, 2005

              Before: SLOVITER, BARRY, and SMITH, Circuit Judges

                             (Filed: September 16, 2005)


                                     OPINION


SMITH, Circuit Judge.

      Allegedly at the recommendation of counsel, Edward A. Buda pleaded guilty to



                                         1
first degree murder in Pennsylvania in 1989 to avoid the death penalty. He sought and

was denied a post-conviction evidentiary hearing in state court on whether his counsel

rendered ineffective assistance in violation of the Sixth Amendment. In a habeas petition

in the District Court, Buda again sought an evidentiary hearing to uncover facts related to

his counsel’s allegedly ineffective assistance but that request was denied on the ground

that he had not pursued his evidentiary hearing in Pennsylvania with sufficient diligence.

Having reviewed Buda’s state court papers in light of the controlling statute and cases, we

will vacate the judgment of the District Court and remand for an evidentiary hearing.

                                             I.

       In 1996, a man unknowingly walked into the burglary of his house in Wayne

County, Pennsylvania and was shot to death by the intruder(s). Nearly a year later, Buda

and three others were charged with, inter alia, criminal homicide. The County District

Attorney filed notices of aggravating circumstances against three of the men as a

predicate to seeking the death penalty. Buda was one of those men; the other two were

Michael Wilson and David Mandeville. Wilson pleaded guilty to first degree murder and

was sentenced to life in prison plus 40 to 80 years. Mandeville went to trial, where he

was found guilty of murder and sentenced to life in prison plus 8 to 18 years. The fourth

confederate, Daniel Quarles, pleaded guilty to third degree murder, robbery and burglary

and was sentenced to 18 to 36 years in prison. According to Buda, after Wilson and

Quarles were sentenced, Buda pleaded guilty to first degree murder on the advice of



                                             2
counsel. In exchange for Buda’s plea, the Commonwealth dropped all other charges and

promised not to seek the death penalty. In January 1998, Buda was sentenced to life in

prison.

          Buda did not directly appeal his sentence, but in November 1998 he filed a pro se

petition for relief in the Wayne County Court of Common Pleas under the

Commonwealth’s Post-Conviction Relief Act (PCRA). In the petition, Buda claimed that

he was denied effective assistance of counsel leading up to his plea because his attorney

“goaded [sic] [him] of his right to trial by jury, in that counsel failed to advise [him] of

the mitigating factors in [his] behalf regarding a sentence of death.” Buda also claimed

that his counsel “failed to object to the degree of guilt, in that the trial court lacked a

factual basis in accepting a guilty plea of first-degree murder,” and he sought discovery of

“all investigative reports gathered in this case, and court transcripts of the same . . . .”

          In August 2000, while Buda’s PCRA petition was pending, he wrote to his

sentencing judge to request transcripts of his guilty plea hearing. In that letter, Buda

claimed that his lawyer leading up to sentencing was

                very coercive in having me believe I would receive no lesser
                sentence than the death penalty, even though now I realize I
                should have never been tried for a capital case since there is
                factual evidence of an independent cause for my co-defendant
                to want [the victim] dead, that I was under duress, [and] that I
                was heavily intoxicated . . . .

Buda also claimed that he asked his present, court-appointed lawyer to secure the

transcripts for him but that she had not done so. That attorney moved to withdraw her

                                                3
representation of Buda in January 2001 on the ground that his post-conviction claims

were without merit, and that she could identify no other claims available to him.

       In February 2001, the Court of Common Pleas noticed its intention to dismiss

Buda’s PCRA claim and granted Buda’s counsel leave to withdraw. The Court ruled that

Buda’s trial counsel could not have been ineffective in failing to advise him of mitigating

factors regarding a death sentence because Buda was not sentenced to death. Further, the

Court rejected Buda’s argument that his counsel “lacked a factual basis in accepting a

guilty plea of first degree murder” because, by pleading guilty, Buda waived all issues

“relating to the sufficiency of the evidence.” The Court did not directly address Buda’s

request for further discovery, but concluded that “[n]o purpose would be served by any

further proceedings.”

       Just over two weeks later, Buda filed a pro se response to the Court’s notice in

which he asserted ineffective assistance of his post-conviction counsel in failing to assert

that Buda was denied effective assistance of trial counsel. Buda asked for an evidentiary

hearing. In August 2001, the Court of Common Pleas denied Buda’s motion for post-

conviction relief and again concluded that “no purpose would be served by any further

proceedings.” Buda appealed to the Superior Court, which in August 2002 rejected

Buda’s claim that his post-conviction counsel was ineffective and his original claim that

his trial counsel had been ineffective, and adopted the Common Pleas Court’s reasoning

as its own. In December 2002, the Pennsylvania Supreme Court denied Buda’s petition



                                              4
for allowance of appeal.

       In January 2003, Buda filed a petition for a writ of habeas corpus in the U.S.

District Court for the Eastern District of Pennsylvania, a petition later transferred to the

Middle District of Pennsylvania. In that petition, Buda asked for a hearing to determine

whether he had been denied his Sixth Amendment rights because his counsel advised him

to plead guilty to first degree murder. A magistrate judge ordered a show cause hearing

to be held on Buda’s petition in October 2003, but canceled the hearing upon a motion by

the District Attorney.

       In March 2004, the Magistrate Judge filed a Report and Recommendation (R&R)

advising that Buda’s petition be denied. According to the Magistrate Judge, Buda’s

essential argument for an evidentiary hearing was that Buda “received bad advice from

trial counsel about possible defenses, the likelihood of the death penalty and the degree of

murder that was appropriate under the facts and law[,] and that this bad advice caused

him to plead guilty to murder in the first degree rather than go to trial.” The respondents

argued that Buda failed to develop the factual basis for this claim in state court as

required by 28 U.S.C. § 2254(e)(2). The Magistrate Judge agreed, concluding that

Buda’s “bare” request for a hearing did not amount to the diligence required by §

2254(e)(2) as interpreted by the Supreme Court in Williams v. Taylor, 529 U.S. 420, 437

(2000). On March 14, 2004, the District Court adopted the R&R and denied Buda’s

petition for habeas corpus. This Court granted a certificate of appealability to Buda on



                                              5
November 24, 2004 on whether the District Court erred by denying Buda’s petition on the

merits “without conducting an evidentiary hearing on [his] claim that his guilty plea is

invalid based on the ineffective assistance of trial counsel in advising him to plead guilty

to first-degree murder.” 1

                                               II.

       A state prisoner who in a federal habeas petition requests an evidentiary hearing on

claims he was unable to develop in state court must surmount the statutory barrier erected

in 28 U.S.C. § 2254(e)(2) (2005). Williams, 529 U.S. at 424. That provision, as amended

by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), provides that

“[i]f the [petitioner] has failed to develop the factual basis of a claim in State court

proceedings, the court shall not hold an evidentiary hearing on the claim,” unless certain

conditions are met. 28 U.S.C. § 2254(e)(2). Buda does not claim to have met those

conditions, and therefore we must determine whether he “failed to develop the factual

basis” of his claim in his state court proceedings. Id.

       We conduct a two-part inquiry to determine whether Buda failed to develop the

factual basis of his claim. “We ask first whether the factual basis was indeed developed

in state court, a question susceptible, in the normal course, of a simple yes or no answer.”

Cristin v. Brennan, 281 F.3d 404, 415 (3d Cir. 2002) (quoting Williams, 529 U.S. at 431).

Here, the parties agree that the answer is no. Next, we consider whether the record was

       1
        The District Court exercised jurisdiction under 28 U.S.C. § 2254; we have jurisdiction
under 28 U.S.C. § 2253.

                                               6
inadequately developed because of a “lack of diligence, or some greater fault, attributable

to the prisoner or the prisoner’s counsel.” Id. (quoting Williams, 529 U.S. at 432).

Diligence requires a prisoner to make a “reasonable attempt, in light of the information

available at the time, to investigate and pursue claims in state court . . . .” Williams, 529

U.S. at 451. Typically, this means that the prisoner must at least request an evidentiary

hearing in state court as required by state law. Id. at 435.

       Respondents do not argue that Buda failed to seek an evidentiary hearing in the

manner prescribed by state law, yet claim that he nevertheless did not make a reasonable

attempt to investigate and pursue his claims in state court. We cannot square this position

with Williams’s express instruction or its example.2

       The Williams Court declared that “[d]iligence will require in the usual case that the

prisoner, at a minimum, seek an evidentiary hearing in state court in the manner

prescribed by state law.” 529 U.S. at 437. As respondents do not dispute that Buda did

so, it is difficult to avoid the conclusion that the District Court raised a barrier for Buda


       2
          The parties dispute the appropriate standard of review for district court determinations
regarding a petitioner’s diligence in seeking an evidentiary hearing in state court. Buda notes
that in Marshall v. Hendricks, 307 F.3d 36 (3d Cir. 2002), we exercised plenary review over a
district court’s decision on whether to grant habeas corpus relief where the district court did not
hold an evidentiary hearing. Id. at 50. There, however, the petitioner’s diligence in seeking a
state court hearing was not at issue as a hearing in state court had been held, and the district court
relied on that hearing instead of holding its own. Id. Respondents counter that we should follow
the Eleventh Circuit, which has “squarely held that a determination regarding a party’s diligence
is a finding of fact that will not be disturbed unless clearly erroneous.” Hall v. Head, 310 F.3d
683, 697 (11th Cir. 2002) (citing Drew v. Dep’t of Corr., 297 F.3d 1278, 1283 (11th Cir. 2002)).
We need not settle this dispute as we conclude that the District Court’s decision was error under
both standards.

                                                  7
higher than that established in Williams. This becomes doubly apparent in light of

Williams’ contrasting facts. There, the petitioner claimed in his federal habeas petition

that the prosecution had failed to disclose a pre-trial psychiatric evaluation of the

petitioner that concluded that the petitioner was intoxicated while committing his alleged

murders. Id. at 427. The Supreme Court held that because the report was prepared before

trial and repeatedly was mentioned in the transcript of the petitioner’s sentencing

proceeding, the petitioner lacked any excuse for not arguing in his state post-conviction

proceedings that non-disclosure violated his rights. Id. at 439. Conversely, here, Buda

expressly raised to the Court of Common Pleas his ineffective assistance of counsel

argument and requested a hearing. He also wrote to his sentencing judge and requested a

transcript of his guilty plea hearing and outlined the reasons supporting his theory that his

counsel had acted ineffectively. The Court got the message: It expressly acknowledged

his request for a hearing, rejected his ineffective assistance claim on the merits, and stated

that “no purpose would be served by any further proceedings.” The Superior Court

adopted this reasoning.

       What more could Buda reasonably have done? “For state courts to have their

rightful opportunity to adjudicate federal rights, the prisoner must be diligent in

developing the record and presenting, if possible, all claims of constitutional error.”

Williams, 529 U.S. at 437. We conclude that the Pennsylvania courts had their “rightful

opportunity” to adjudicate Buda’s federal rights as evidenced by their square rejection of



                                              8
his claims of constitutional error under the Sixth Amendment, and their refusal to hold an

evidentiary hearing. It is therefore no fault of Buda’s that the facts of his ineffectiveness

of counsel claim are undeveloped.

       Of course, a petitioner who diligently but unsuccessfully seeks an evidentiary

hearing in state court is not thereby entitled to an evidentiary hearing in federal court

under AEDPA. Campbell v. Vaughn, 209 F.3d 280, 287 (3d Cir. 2000). Whether to hold

a hearing remains in the discretion of the district court, and depends on whether the

hearing would “have the potential to advance the petitioner’s claim.” Id. Where a

petitioner fails to forecast to the district court evidence outside the record that would help

his cause or “otherwise to explain how his claim would be advanced by an evidentiary

hearing,” a court is within its discretion to deny the claim. Id.

       Buda clearly explained to the district court how his claim would be advanced by an

evidentiary hearing. In his pro se Memorandum of Fact and Law to the District Court,

Buda described in organized fashion the facts of his case, its procedural history, and the

nature of his claims. He explained that in the Court of Common Pleas he had requested

an evidentiary hearing to establish:

              (i) That on April 10, 1997, Pennsylvania State Police took
              a signed confession/statement from Petitioner;
              (ii) That both confessions/statements provide evidence
              exonerating Petitioner of malice, and/or imputed malice in
              the subject murder;
              (iii) That counsel was provided with the said confessions
              evidence in pretrial discovery;
              (iv) That trial counsel recognized Petitioner’s innocence in

                                              9
              relation to the murder, via said evidence;
              (v) That the government failed to provide valid aggravated
              factors for seeking the death penalty . . . .

App. at 300-01. By denying him the opportunity to put on this evidence, Buda argued, he

was prevented from proving that his trial counsel provided ineffective assistance.

       As with the question whether Buda diligently sought a hearing in state court, we

are puzzled as to what more the District Court could have asked from Buda. He was

called upon under Williams to forecast or explain the utility of an evidentiary hearing, and

he did so. Had he successfully shown that trial counsel recognized the factors militating

against Buda’s conviction of first degree murder (i.e., that the victim may have been dead

when Buda shot him, that Buda acted under duress and was intoxicated at the time of the

murder) that certainly would have helped advance Buda’s claim that counsel’s

performance was deficient in advising Buda to plead guilty to avoid the death penalty.

See Campbell, 209 F.3d at 287. The District Court understood this. The Court explained

Buda’s theory in “distill[ed]” form: “that [he] received bad advice from trial counsel

about possible defenses, the likelihood of the death penalty and the degree of murder that

was appropriate under the facts and law and that this bad advice caused him to plead

guilty to murder in the first degree rather than go to trial.” In turn, the District Court

noted, Buda requested time for discovery and thereafter an evidentiary hearing. In the

face of Buda’s crystalline forecast of what evidence he hoped to adduce at the hearing

and his sharp enunciation of the help that showing would be to his claim for relief, it was



                                              10
an abuse of discretion for the District Court not to grant Buda an evidentiary hearing.

                                            III.

       For the foregoing reasons, we will vacate the judgment of the District Court and

remand this petition to the District Court for an evidentiary hearing.




                                             11